Exhibit 10.7


HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
RESTRICTED STOCK UNIT AGREEMENT
FEBRUARY 12, 2014 GRANT


THIS AGREEMENT, entered into effective as of the Grant Date (as defined in
paragraph 1), is made by and between Brian D. Goldner and Hasbro, Inc. (the
"Company").


WHEREAS, the Company maintains the Restated 2003 Stock Incentive Performance
Plan, as amended (the "Plan"), a copy of which is annexed hereto as Exhibit A
and the provisions of which are incorporated herein as if set forth in full, and
the Participant has been selected by the Compensation Committee of the Board of
Directors of the Company (the "Committee"), which administers the Plan, to
receive an award of restricted stock units under the Plan; and


WHEREAS, effective on October 4, 2012 the Participant and the Company entered
into an Amended and Restated Employment Agreement (the "Amended Employment
Agreement"), which contemplated the grant of this Award.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1.            Terms of Award.  The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:


A.            The "Participant" is Brian D. Goldner.


B.             The "Grant Date" is February 12, 2014.


C.             The number of restricted stock units ("Stock Units") awarded
under this Agreement is  One Hundred and Nineteen Thousand Three Hundred and
Eighteen (119,318) Stock Units.  Stock Units are notional shares of the
Company's common stock, par value $.50 per share ("Common Stock") granted under
this Agreement and subject to the terms of this Agreement and the Plan.


D.             By accepting this award (the "Award") the Participant hereby
acknowledges and agrees that (i) this Award, and any Stock Units or shares of
Common Stock the Participant may become entitled to under this Award in the
future, and any proceeds from selling any such shares of Common Stock, as well
as any other incentive compensation the Participant is granted after adoption of
the Clawback Policy, are subject to the Company's Clawback Policy, which was
adopted by the Company's Board of Directors in October 2012, and (ii) this
Award, and any Stock Units or shares of Common Stock the Participant may become
entitled to under this Award in the future, and any proceeds from selling any
such shares of Common Stock, as well as any other incentive compensation the
Participant is granted after adoption of the Clawback Policy, will be subject to
the terms of such Clawback Policy, as it may be amended from time to time by the
Board in the future.  Such acknowledgement and agreement was a material
condition to receiving this Award, which would not have been made to the
Participant otherwise.  Additionally, the Participant acknowledges and agrees
that if the Participant is subject to the Hasbro, Inc. Executive Ownership
Policy, effective as of March 1, 2014 (the "Stock Ownership Policy"), as it may
be amended from time to time by the Board in the future, then by accepting this
Award and any shares that that Participant may acquire in the future pursuant to
this Award, as well as any other equity-based incentive compensation the
Participant is granted after the Participant becomes subject to the Stock
Ownership Policy, the Participant agrees that the Participant will be subject to
the terms of the Stock Ownership Policy, including without limitation the
requirement to retain an amount equal to at least 50% of the net shares received
as a result of the exercise, vesting or payment of any equity awards granted
until the Participant's applicable ownership levels are met.


E.              For record-keeping purposes only, the Company shall maintain an
account with respect to this restricted stock unit award (a "Stock Unit
Account") for the Participant where Stock Units related to this award shall be
accumulated and accounted for by the Company.  Without limiting the provisions
of Section 8(b) of the Plan, in the event the Company pays a stock dividend or
reclassifies or divides or combines its outstanding Common Stock then an
appropriate adjustment shall be made in the number of Stock Units held in the
Stock Unit Account.  The Stock Unit Account will reflect notional fractional
shares of Common Stock to the nearest hundredth of a share on a one Stock Unit
for one share of Common Stock basis.


Other terms used in this Agreement are defined pursuant to paragraph 7 or
elsewhere in this Agreement.


2.            Award.     The Participant is hereby granted the number of Stock
Units set forth in paragraph 1.


3.            No Dividends and No Voting Rights.  The Participant shall not be
entitled to any (i) dividends, other than stock dividends (which will be
reflected in an adjustment to the number of Units), or (ii) voting rights with
respect to the Stock Units or the Stock Unit Account.


4.            Vesting and Forfeiture of Units.  Vesting of the Stock Units is
based upon fulfillment of both a (i) Stock Price Component and (ii) Service
Component.


A.    Stock Price Component. To fulfill the stock price component ("Stock Price
Component") for vesting of the Stock Units the price of the Company's Common
Stock must achieve the following pre-defined stock price hurdles:

--------------------------------------------------------------------------------



                                                                                              
Percentage of Shares
Stock Price
Hurdle                                                              Subject to
Hurdle
            $45                                                                            25%
            $52                                                                            25%
            $56                                                                            25%
            $60                                                                            25%


A stock price hurdle is achieved if at some point between April 24, 2013 and
prior to the termination of the Award, there is a period of at least thirty (30)
consecutive trading days over which the average of the closing prices for the
Common Stock over those 30 consecutive trading days is equal to or greater than
the applicable stock price hurdle(s).  So for example, if the average of the
closing prices for the Common Stock over a period of thirty consecutive trading
days (at some point during the period between April 24, 2013 and prior to the
termination of the Award is greater than $45, then the first stock price hurdle
is achieved.  Once a stock price hurdle(s) is achieved, a subsequent decline in
the price of the Common Stock does not change the achievement of that hurdle(s).


B.    Service Component.  To fulfill the service component ("Service Component")
for vesting of some or all of the Stock Units, the Participant must remain
continuously employed with the Company from the Grant Date through and including
December 31, 2017.  Subject only to the limited exceptions set forth below, if
the Participant's employment with the Company terminates for any reason prior to
December 31, 2017, the Participant will forfeit this Award and the Award will
become null and void.


C.    Vesting.  Subject to earlier vesting (either in whole or in part as
applicable) only in the situations and under the terms which are explicitly
provided for in the following paragraphs of this Section 4, if the Participant
has remained continuously employed with the Company through December 31, 2017,
then on January 1, 2018 (the "Vesting Date") the Participant shall become vested
in that portion of the Stock Units, if any, for which the applicable Stock Price
Hurdles have been achieved.  By way of example, if the $45, $52 and $56 Stock
Price Hurdles (but not the $60 Stock Price Hurdle) have been achieved at some
time during the period between April 24, 2013 and December 31, 2017, and the
Participant has remained continuously employed with the Company through December
31, 2017, then the Participant will become vested in 75% of the Stock Units, or 
89,489 Units, on January 1, 2018.  If a fractional number of Units have become
vested, the number will be rounded to the next highest whole number of Units.


D.    Change in Control.  If a Change in Control (as defined below),  occurs
prior to December 31, 2017, then in connection with such Change in Control the
Stock Units will be treated in the manner set forth in the Plan, as such Plan
has been amended by the Company's shareholders through the date of such Change
in Control.


E.     Earlier Vesting in Certain Limited Situations.  The Participant shall
otherwise become vested in that portion, if any, of the Stock Units and the
Stock Unit Account subject to this Agreement for which the Stock Price Hurdles
have been met as of the Participant's Date of Termination prior to the end of
the Vesting Period, but only if the Participant's Date of Termination occurs by
reason of either (i) the Participant's death or Disability (as defined in the
Amended Employment Agreement), (ii) termination of the Participant's employment
by the Company without Cause (as defined in the Amended Employment Agreement) or
(iii) termination of the Participant's employment by the Participant with Good
Reason (as defined in the Amended Employment Agreement).


        In the case of a Termination of Employment covered by this paragraph
4.E(i) for death or Disability, the Participant will become entitled, as of the
date of the Termination of Employment, to any portion of the Stock Units and the
Stock Unit Account subject to this Agreement for which the Stock Price Hurdles
have been met prior to the date of Termination of Employment.  In the case of a
Termination of Employment covered by this paragraph 4.E(ii) or 4.E(iii), which
in either case occurs within two (2) years following a Change in Control (as
defined in the Amended Employment Agreement), the Participant will become
entitled, as of the date of the Termination of Employment, to any portion of the
Stock Units and the Stock Unit Account subject to this Agreement for which the
Stock Price Hurdles have been met prior to the date of Termination of
Employment.    In the case of a Termination of Employment covered by this
paragraph 4.E(ii) or 4.E(iii), which in either case does not occur within two
(2) years following a Change in Control (as defined in the Amended Employment
Agreement), the Participant will become entitled, as of the date of the
Termination of Employment, to a portion of any Stock Units and the Stock Unit
Account subject to this Agreement for which the Stock Price Hurdles have been
met prior to the date of Termination of Employment, which portion is computed by
multiplying the full number of Stock Units subject to this Agreement for which
the Stock Price Hurdles have been achieved by a fraction, the numerator of which
is the number of days since  October 4, 2012 which have already elapsed as of
the day of the Participant's Termination of Employment, inclusive of the actual
day on which there is a Termination of Employment, and the denominator of which
is the total number of days in the period from  October 4, 2012 through and
including December 31, 2017.  The Participant will forfeit any portion of the
Stock Unit Account which has not vested in accordance with the foregoing
provisions.


F.     If the Participant's Date of Termination occurs prior to December 31,
2017 for any reason other than the reasons set forth above in Section 4.E above,
then the award of Stock Units pursuant to this Agreement shall be forfeited and
terminate effective as of such Date of Termination, and the Participant shall
not be entitled to any stock pursuant to this award or any other benefits of
this award.


G.    The Stock Units and the Stock Unit Account may not be sold, assigned,
transferred, pledged or otherwise encumbered, except to the extent otherwise
provided by either the terms of the Plan or by the Committee.


5.            Settlement in Shares of Common Stock.  Provided that the
Participant's interest in the Stock Units and the Stock Unit Account has vested,
in whole or in part, in accordance with the provisions of Section 4 above, the
Participant's Stock Unit Account, or the applicable portion thereof, shall be
converted into actual shares of Common Stock upon the date of such vesting. 
Such conversion: (i) will occur on January 1, 2018, in the case that the
Participant has remained employed through the end of the Vesting Period, (ii) as
of the date of death or Disability, if it occurs pursuant to the provisions of
Section 4.E(i) above or (iii) will occur upon the Date of Termination, in the
case that Section 4.E.(ii) or (iii) is applicable.  The conversion will occur on
the basis of one share of Common Stock for every one Stock Unit which vests. 
Such shares of Common Stock shall be registered in the name of the Participant
and a stock certificate representing such actual shares of Common Stock, or
electronic delivery of such shares of Common Stock, as specified in an election
by the Participant, shall be delivered to the Participant within a reasonable
time thereafter, such delivery timing to be consistent with the terms and
requirements set forth in the Amended Employment Agreement for delivery, and
subject to any different treatment called for or allowed by the terms of the
Plan relating to a Change in Control.  To the extent that there are notional
fractional shares of Common Stock in a Stock Unit Account which have vested upon
settlement, such notional fractional shares shall be rounded to the nearest
whole share in determining the number of shares of Common Stock to be received
upon conversion.


6.            Income Taxes.  The Participant shall pay to the Company promptly
upon request, and in any event at the time the Participant recognizes taxable
income in respect of the shares of Common Stock received by the Participant upon
the conversion of all or a portion of the Participant's Stock Unit Account, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such shares of Common Stock.  Such
payment shall be made in the form of cash, the delivery of shares of Common
Stock already owned or by withholding such number of actual shares otherwise
deliverable pursuant to this Agreement as is equal to the withholding tax due,
or in a combination of such methods.  In the event that the Participant does not
make a timely election with respect to payment of withholding taxes, the Company
shall withhold shares from the settlement of the Award.


7.            Definitions.  For purposes of this Agreement, the terms used in
this Agreement shall be subject to the following:


A.            Cause.  The term "Cause" shall have the meaning ascribed to it in
the Amended Employment Agreement.


B.            Change in Control.  The term "Change in Control" shall have the
meaning ascribed to it in the Amended Employment Agreement.


C.            Date of Termination.  The Participant's "Date of Termination"
shall be the first day occurring on or after the Grant Date on which the
Participant is not employed (a "Termination of Employment") by the Company or
any entity directly or indirectly controlled by the Company (a "Subsidiary"),
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that the Participant's employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant's employer.  If, as a result
of a sale or other transaction, the Participant's employer ceases to be a
Subsidiary (and the Participant's employer is or becomes an entity that is
separate from the Company), the occurrence of such transaction shall be treated
as the Participant's Date of Termination caused by the Participant being
discharged by the employer.


D.            Good Reason.  The term "Good Reason" shall have the meaning
ascribed to it in the Amended Employment Agreement.


E.            Plan Definitions.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.


8.            Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, including
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company's assets and business, and
the Participant and the successors and permitted assigns of the Participant,
including but not limited to, the estate of the Participant and the executor,
administrator or trustee of such estate, and the guardian or legal
representative of the Participant.


9.            Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.


10.          Plan Governs.   In the event of any inconsistency between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern, provided that to the extent the provisions of the Plan or
this Agreement are inconsistent with the terms of the Amended Employment
Agreement, the provision of the Amended Employment Agreement shall govern. 
Terms used here in and not otherwise defined shall have the meaning set forth in
the Plan.


11.          Amendment.  This Agreement may be amended by written Agreement of
the Participant and the Company, without the consent of any other person.


12.          Entire Agreement.  This Agreement, the Amended Employment Agreement
and the Plan contain the entire agreement and understanding of the parties
hereto with respect of the award contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereof.


13.          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law and any court
determining the unenforceability of any provisions shall have the power to
reduce the scope or duration of such provision to render such provision
enforceable.




IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date.  By accepting the terms of the award represented
by this Agreement through an electronic form offered by the Company, or the
Company's designee, the Participant hereby agrees to the terms of this Agreement
with the same effect as if the Participant had signed this Agreement.




HASBRO, INC.




By:__________________                                                                                  
Name:
Title:




PARTICIPANT_______________________
Brian D. Goldner

